The plaintiff in error, hereinafter called defendant, was convicted in the county court of Woodward county on a charge of having possession of intoxicating liquor, and his punishment fixed at a fine of $250 and confinement in the county jail for a period of 90 days.
The defendant contends first that the affidavit for the search warrant was wholly insufficient to authorize *Page 382 
the issuance of a warrant thereon. The affidavit reads as follows:
"The State of Oklahoma v. Certain Intoxicating Liquors.
"In re: Application for Search warrant to search buildings and other places on South 1/2, or Lot 3, Block 12, Davis Addition, in East Woodward, in Woodward County, State of Oklahoma.
"Anna J. Bouquot of lawful age, being first duly sworn, on his oath states that on the 2nd day of December, 1927, and for a long time next prior thereto, that certain intoxicating liquors, to-wit; whisky, beer, and wine is now and during all said time has been by a person or persons to affiant unknown, unlawfully kept for the purpose and with the intent of unlawfully selling, bartering, giving away and otherwise furnishing said intoxicating liquors in violation of the prohibitory liquor laws of the state of Oklahoma, in the dwelling house and in other buildings, structures and places on the * * * in Woodward county, in the State of Oklahoma; that the said residence is now and during all said time has been, a place of public resort; contrary to the form of the Statute in such case made and provided and against the peace and dignity of the state of Oklahoma.
"Wherefore, affiant asks that a search warrant issue, directed to the sheriff of said county, authorizing and directing said sheriff to search the said described premises for said intoxicating liquors. Anna J. Bouquot. Subscribed and sworn to before me this 2d day of Dec. 1927.
"H.B. King, Co. Judge."
This affidavit is insufficient for two reasons: First, because the affiant nowhere swears to the description of the premises to be searched; and, second, because the facts stated are insufficient to authorize the issuance of a search warrant thereon.
For the reasons stated, the cause is reversed. *Page 383